                                                    Case 5:18-cv-00839-SJO-AS Document 127 Filed 06/05/19 Page 1 of 4 Page ID #:1668



                                                              1   Arthur K. Cunningham, SBN 97506
                                                                  Arthur.Cunningham@LewisBrisbois.Com
                                                              2   James C. Packer, SBN 77675
                                                                  James.Packer@LewisBrisbois.Com
                                                              3   LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                  650 East Hospitality Lane, Suite 600
                                                              4   San Bernardino, California 92408
                                                                  (909) 387-1130 - Phone
                                                              5   (909) 387-1138 - Fax
                                                              6 Christopher D. Lockwood, SBN 110853
                                                                christopher.lockwood@AriasLockwood.com
                                                              7 Arias & Lockwood, Attorneys at Law
                                                                1881 S. Business Center Drive, Suite 9A
                                                              8 San Bernardino, California 92408
                                                                (909) 890-0125 - Phone
                                                              9 (909) 890-0185 - Fax
                                                             10 Attorneys for Defendants Sergeant Ayala, Deputy Figueroa, Deputy Pearson,
                                                                Deputy Lopez, Deputy Cordero, Deputy Llanos, Deputy Hinson, Deputy Caverley,
                                                             11 Deputy Rodarteo-Lugo, Deputy Miranda, Deputy Varoni, Deputy Maldonado,
                                                                Deputy Kramer, Deputy Tarango, Deputy Steele, Deputy Bergert, Deputy Tesillo
                                                             12
                                                             13                      UNITED STATES DISTRICT COURT
                   1881 S. Business Center Drive, Suite 9A
                      San Bernardino, California 92408




                                                             14                    CENTRAL DISTRICT OF CALIFORNIA
ARIAS & LOCKWOOD




                                                             15
                                                             16   MARY H. GARCIA, individually and as ) CASE NO.: 5:18 CV 839 SJO (ASx)
                                                                  successor-in-interest to Estate of Phillip )
                                                             17   Soto Garcia, Jr. (Deceased); ANGELO ) JOINT STATEMENT OF THE CASE
                                                                  GARCIA; and PHILLIP J. GARCIA,             )
                                                             18                                              )
                                                                              Plaintiffs,                    )
                                                             19                                              )
                                                                        vs.                                  )
                                                             20                                              )
                                                                  COUNTY OF RIVERSIDE, et al,                )
                                                             21                                              )
                                                                              Defendants.                    )
                                                             22   _________________________________ )
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28


                                                                                                      1
Case 5:18-cv-00839-SJO-AS Document 127 Filed 06/05/19 Page 2 of 4 Page ID #:1669



   1        The parties have agreed to the attached statement of the case.
   2   DATED: June 5, 2019                  ARIAS & LOCKWOOD
   3
   4                                                          /s/
                                            Christopher D. Lockwood
   5                                        Attorneys for defendants Sergeant Ayala,
                                            Deputy Figueroa, Deputy Pearson, Deputy
   6                                        Lopez, Deputy Cordero, Deputy Llanos,
                                            Deputy Hinson, Deputy Caverley, Deputy
   7                                        Rodarteo-Lugo, Deputy Miranda, Deputy
                                            Varoni, Deputy Maldonado, Deputy Kramer,
   8                                        Deputy Tarango, Deputy Steele, Deputy
                                            Bergert, Deputy Tesillo
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               2
Case 5:18-cv-00839-SJO-AS Document 127 Filed 06/05/19 Page 3 of 4 Page ID #:1670



   1           Phillip Soto Garcia, Jr., 51 years old, was arrested by Cathedral City Police
   2   Department on March 22, 2017. Because the officers used force during his arrest,
   3   Mr. Garcia was taken by a Cathedral City officer to Desert Regional Medical Center
   4   for a medical exam, received a CAT scan, and was okayed to be booked into jail.
   5   After booking at Larry Smith Correctional Facility, a Riverside County Jail, at
   6   about 12:40 p.m. on March 22, 2017, Mr. Garcia was placed in a sobering cell. The
   7   next morning, at approximately 6:30 a.m. on March 23, 2017, he was extracted
   8   from that cell and placed in a restraint chair by members of the jail's Emergency
   9   Response Team. There were uses of force during the cell extraction process.
  10   Approximately 3 hours after that, he was sent by LSCF Mental Health staff to
  11   Riverside University Health Services - which is a County hospital - on a psychiatric
  12   hold.
  13           At the hospital, he was first seen in the Emergency Department, and then
  14   admitted to the hospital's Detention Care Unit. He became unresponsive and
  15   lifesaving efforts was initiated but proved unsuccessful; Mr. Garcia died at 3:06
  16   a.m. on March 24, 2017.
  17           Mr. Garcia's wife, Mary Garcia, and two adult sons, Phillip J. and Angelo
  18   Garcia, are the plaintiffs bringing this lawsuit, seeking damages.
  19            There are (15) defendants:
  20           1.    Sergeant Jose Ayala
  21           2.    Deputy Scott Bergert
  22           3.    Deputy Kevin Caverley
  23           4.    Deputy Isaiah Cordero
  24           5.    Deputy Robert Figueroa
  25           6.    Deputy Nigel Hinson
  26           7.    Deputy Leo Llanos
  27           8.    Deputy Leonardo Lopez
  28           9.    Deputy Lorena Miranda

                                                   3
Case 5:18-cv-00839-SJO-AS Document 127 Filed 06/05/19 Page 4 of 4 Page ID #:1671



   1         10. Deputy Andrew Pearson
   2         11. Deputy Izaac Rodarte-Lugo
   3         12. Deputy James Steele
   4         13. Deputy Thomas Tarango
   5         14. Deputy Stefano Varoni
   6         15. Deputy Carlos Tesillo-Nunez
   7          The plaintiffs make a claim on behalf of Mr. Garcia's estate contending that
   8   excessive force was used on Mr. Garcia, and that Defendants were deliberately
   9   indifferent to Mr. Garcia's medical and mental health needs which caused his death.
  10   Plaintiffs also assert separate claims that such conduct interfered with their familial
  11   relationship with Mr. Garcia.
  12          All of the defendants deny that any of them used unreasonable force, deny
  13   that any force that was used caused Mr. Garcia's death, deny that they were
  14   indifferent to Mr. Garcia's medical and mental health needs, and deny that their
  15   actions caused Mr. Garcia's death.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  4
